Citation Nr: 0835491	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-37 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for mechanical low back pain.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for Crohn's disease.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to 
September 2003.
	
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
granted a claim for service connection for Crohn's disease, 
assigning an evaluation of 10 percent, effective January 10, 
2005, and an October 2005 RO decision, which increased the 
evaluation of the veteran's service-connected mechanical low 
back pain from 10 percent to 20 percent disabling, effective 
February 14, 2005.

The Board notes that the veteran's December 2005 notice of 
disagreement (NOD) indicated that the veteran disagreed with 
the effective date of service connection for his Crohn's 
disease, the evaluation assigned to his service-connected 
Crohn's disease, the evaluation assigned to his service-
connected mechanical low back pain, the denial of service 
connection for a ganglion cyst of the right wrist, and the 
evaluation of his service-connected headache disability.  
These issues were included in the November 2006 statement of 
the case (SOC).  In the veteran's December 2006 statement, 
accepted in lieu of a VA Form 9 Appeal, the veteran indicated 
that he wished to continue his appeal regarding his claims 
for increased ratings for his Crohn's disease and mechanical 
low back pain.  As such, these are the only issues currently 
on appeal before the Board.


FINDINGS OF FACT

1.  For the period of February 14, 2005 to June 21, 2007, the 
veteran's service-connected mechanical low back pain is 
manifested by limitation of motion in the thoracolumbar spine 
of forward flexion of 50 degrees, extension of 30 degrees, 
right lateral flexion of 5 degrees, left lateral flexion of 
10 degrees, right lateral rotation of 20 degrees, and left 
lateral rotation of 5 degrees.

2.  For the period of June 22, 2007 to the present, the 
veteran's service-connected mechanical low back pain is 
manifested by limitation of motion in the thoracolumbar spine 
of forward flexion of 30 degrees, extension of 10 degrees, 
right and left lateral flexion of 10 degrees, and right and 
left lateral rotation of 10 degrees.

3.  The veteran's service-connected Crohn's disease is 
manifested by abdominal and left upper quadrant pain, 
diarrhea of mild severity, nocturia, continual urine leakage, 
and multiple ulcers in the terminal ileum.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for mechanical low back pain, for the period of 
February 14, 2005 to June 21, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2007).

2.  The criteria for a disability rating of 40 percent, and 
no higher, for mechanical low back pain have been met, 
effective June 22, 2007.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for Crohn's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7323 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in February 2005, May 2005, and June 2007 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

With regards to the veteran's claim for an increased rating 
for mechanical low back pain, the May 2005 and June 2007 VCAA 
letters specifically satisfied the elements (2) and (3) of 
the duty to notify, articulated above.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  With specific regard to the 
first element, the Board notes that, in order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the original notice 
provided in this case was issued prior to the decision in 
Vazquez-Flores.  As such it does not take the form prescribed 
in that case.  Failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In May 2005 and June 2007, the RO sent the veteran VCAA 
letters, which indicated that he should provide evidence 
showing that his mechanical low back pain disability had 
increased in severity.  In addition, the veteran was 
questioned about his daily life, with regards to his 
mechanical low back pain, during the course of the October 
2006 and June 2007 VA examinations performed in association 
with this claim.  The veteran provided statements at these 
examination in which he details the impact of his disability 
on his daily life.  In light of the notice given, and the 
questions asked, the Board finds a reasonable person would 
have known that the evidence needed to show that his 
disability had worsened and what impact that had on his 
occupation and daily life.  Furthermore, based on the 
responses provided by the veteran, the Board finds that he 
had actual knowledge of the requirement, and that any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for mechanical low back pain.  As will be 
discussed below, the veteran's mechanical low back pain is 
currently rated under 38 C.F.R. 4.71a.  While notification of 
the specific rating criteria was provided in the November 
2006 SOC, and not a specific preadjudicative notice letter, 
the veteran has demonstrated actual knowledge of the rating 
criteria used to evaluate his mechanical low back pain.  
Thus, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in June 2007 letter in which it was 
noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the effective date element of a claim.

As to the fourth element, the May 2005  and June 2007 letters 
did provide notice of the types of evidence, both lay and 
medical, that could be submitted in support of a claim for an 
increased rating.  The Board finds that the fourth element of 
Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

With regards to the veteran's claim for an increased rating 
for Crohn's disease, for initial rating claims, where, as 
here, service connection has been granted and the initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the veteran's claim for service connection.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination for his 
mechanical low back pain disability most recently in October 
2006 and June 2007 and for his Crohn's disease in August 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected mechanical low back pain or his service-
connected Crohn's disease since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds these 
examination reports to be thorough and consistent with 
contemporaneous VA and private treatment records.  The 
examinations in this case are adequate upon which to base a 
decision with regards to these claims. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  But where service connection 
has already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  See Francisco v.  Brown, 7 Vet. 
App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may still be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for mechanical low back pain.

In an October 2005 rating decision, the RO increased the 
evaluation of the veteran's service-connected mechanical low 
back pain from 10 percent to 20 percent, effective February 
14, 2005, under Diagnostic Code 5237.  The veteran seeks a 
higher rating.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  As the veteran's 
claim for an increased rating was received in April 2005, 
only the current rating formula must be considered and any 
regulation changes made prior to the September 26, 2003 
changes are irrelevant for the purposes of this claim. 

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2007).  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months; a 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

For purposes of evaluations under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes 
or under the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher evaluation 
for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the claims folder contains recent VA 
examination reports from September 2005, October 2006, and 
June 2007.  

At the September 2005 VA examination, the examiner noted that 
the veteran does not have a history of hospitalization or 
surgery for this disability.  The veteran reported a history 
of severe fatigue, severe decreased motion, severe stiffness, 
severe weakness, and severe spasms.  He reported frequent and 
severe, sharp pain, to include radiation of pain down one 
leg.  He reported severe weekly flare-ups, lasting 1 day in 
duration, which were alleviated by medication.  Upon 
examination, the veteran was noted as not having spasms, 
atrophy, guarding, or ankylosis.  He was noted as having mild 
pain with motion, mild tenderness, and mild weakness.  He was 
also noted as having additional loss of range of flexion on 
repetitive use, due to pain.  His lumbar flexion was recorded 
at 40 degrees, his extension at 20 degrees, his right lateral 
flexion at 20 degrees, his left lateral flexion at 20 
degrees, his right lateral rotation at 20 degrees, and his 
left lateral rotation at 20 degrees.

At the October 2006 VA examination, the examiner again noted 
that the veteran does not have a history of hospitalization 
or surgery for this disability.  The veteran reported a 
history of fatigue, decreased motion, stiffness, weakness, 
and spasms.  He reported a constant sharp/stabbing moderate 
pain that he experienced on a daily basis.  He reported no 
radiation of pain.  He reported severe flare-ups every 2 to 3 
weeks, lasting 3 to 7 days in duration, which were alleviated 
by rest and medication.  Upon examination, the veteran was 
noted as not having spasms, atrophy, guarding, tenderness, 
weakness, or ankylosis.  He was noted as having pain with 
movement.  He was noted as not having additional loss of 
range of motion on repetitive use.  His lumbar flexion was 
recorded at 50 degrees, his extension at 30 degrees, his 
right lateral flexion at 5 degrees, his left lateral flexion 
at 10 degrees, his right lateral rotation at 20 degrees, and 
his left lateral rotation at 5 degrees.

At the June 2007 VA examination, the examiner noted that the 
veteran does not have a history of hospitalization or surgery 
for this disability.  The veteran reported a history of 
fatigue, decreased motion, stiffness, weakness, and spasms.  
He reported an acute, moderate, sharp pain on a daily basis, 
lasting hours in duration.  He complained of radiation of 
pain.  He reported severe flare-ups every 1 to 2 months, 
lasting 1 to 2 days in duration, which were alleviated by 
medication.  Upon examination, the veteran was noted as not 
having spasms, atrophy, guarding, tenderness, weakness, or 
ankylosis.  He was noted as having pain with motion.  He was 
noted as having additional loss of range of flexion and 
extension on repetitive use, due to pain.  His lumbar flexion 
was recorded at 30 degrees, his extension at 10 degrees, his 
right lateral flexion at 10 degrees, his left lateral flexion 
at 10 degrees, his right lateral rotation at 10 degrees, and 
his left lateral rotation at 10 degrees.

The claims folder also contains a July 2007 VA examination 
addendum.  In this addendum, it was noted that it is less 
likely as not that the veteran's current spinal condition 
with degenerative joint disease is related to the single 
episode of a back strain in 1987.  It was further noted that 
patients will have mechanical strains and sprains depending 
on activities throughout their life, and it cannot be said 
that this one episode has caused the veteran the amount of 
degenerative disc disease that he has at this time.  It was 
also opined that age and obesity have contributed to these 
problems.  

With regards to the July 2007 VA addendum, the Board notes 
that the physician indicated that the veteran's current 
degenerative joint disease of the lumbar spine is not related 
to the back strain that the veteran incurred during his 
active duty.  However, the physician does not attempt to 
determine precisely which of the veteran's current symptoms 
can be attributed to his degenerative joint disease of the 
lumbar spine and which symptoms can be attributed to his 
service-connected mechanical low back pain.  The Board notes 
that when it is not possible to separate the effects of a 
service- connected disability from a non-service-connected 
disability, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the 
Board will attribute the veteran's current decreased range of 
motion of the lumbar spine to the veteran's service-connected 
mechanical low back pain.

The Board notes that, at the most recent VA examination in 
June 2007, the veteran's lumbar flexion was recorded at 30 
degrees.  As noted above, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine of 
30 degrees or less.  As such, a 40 percent rating based on 
limitation of motion under the General Rating Formula for 
Diseases and Injuries of the Spine must be assigned, 
effective the date of this examination, June 22, 2007.  An 
increased rating of 40 percent, prior to June 22, 2007, will 
not be assigned, as the findings from the September 2005 and 
the October 2006 VA examination reports consistently fail to 
meet the criteria for such an evaluation.  See Fenderson, 
supra; Hart, supra.

With regards to assigning an evaluation in excess of 40 
percent, the Board notes that the veteran was not diagnosed 
with either unfavorable ankylosis of the entire thoracolumbar 
spine or unfavorable ankylosis of the entire spine.  
Therefore, a rating in excess of 40 percent may not be 
awarded on the basis of ankylosis for any period.  

The Board acknowledges the veteran's assertion that the 
examiner at the October 2006 VA examination did not take note 
of his upper spine symptoms.  See VA Form 9 Appeal, December 
2006.  However, the current claim on appeal is for an 
increased rating for his service-connected mechanical low 
back pain, and not a claim for service connection for upper 
back pain.  As such, the Board notes that any upper back 
symptoms need not be considered in the evaluation of this 
claim.  However, the veteran is, of course, not precluded 
from filing a separate claim for service connection for an 
upper back disability, if he so chooses.  The Board also 
acknowledges that the veteran has asserted his back pain is 
so severe that he is in need of immediate surgery.  See 
Claim, April 2005.  There is no such medical evidence in the 
claims folder to suggest that the veteran underwent such 
surgery or that his condition has reached such a level of 
severity.

In regards to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
again notes that the July 2007 VA addendum reflects that the 
veteran's degenerative joint disease of the lumbar spine is 
not related to his service-connected mechanical back strain.  
Regardless, even if these criteria were to apply to the 
veteran's service-connected mechanical low back pain 
disability, there is no indication in the medical evidence of 
record that the veteran has experienced any incapacitating 
episodes.  The Board acknowledges the veteran's assertion 
that he experiences excruciating and incapacitating pain.  
See Claim, April 2005.  However, as discussed above, an 
incapacitating episode requires bed rest prescribed by a 
physician.  The medical evidence of record gives no 
indication that the veteran has ever experienced 
incapacitating episodes, requiring physician-prescribed bed 
rest.  Therefore, an increased rating cannot be assigned 
under the current Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes for any period.  38 
C.F.R. § 4.71a (2007).

The Board would also like to note that, according to Note 
(1), any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
must be evaluated separately under the appropriate diagnostic 
code.  In light of the veteran's complaints of radiating 
pain, the Board has considered whether a separate rating may 
be warranted based on objective neurological manifestations.

The Board notes that 38 C.F.R. § 4.124a, Diagnostic Code 8520 
deals with complete and incomplete paralysis of the sciatic 
nerve.  Under this diagnostic code, mild incomplete paralysis 
of the sciatic nerve warrants a 10 percent rating.  A 20 
percent rating requires moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating requires moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent rating requires 
complete paralysis.  When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.

The claims folder contains evidence indicating that the 
veteran has been diagnosed with lumbar radiculopathy.  
Specifically, the veteran has been diagnosed with lumbar 
radiculopathy, secondary to degenerative disc disease of the 
lumbar spine.  See St. John's Clinic treatment record, May 
2005.  The Board has considered assigning separation 
evaluations for the lower extremities under Diagnostic Code 
8520 due to the veteran's complaints of radiating pain.  
Again, the Board notes that the July 2007 VA addendum 
reflects that the veteran's current degenerative joint 
disease of the lumbar spine is not related to the back strain 
that the veteran incurred during his active duty.  However, 
even assuming that the veteran's lumbar radiculopathy is 
related in some part to the veteran's service-connected 
mechanical low back pain, the claims folder does not contain 
objective clinical findings reflecting more than a slight 
neurologic abnormality in either lower extremity so as to 
warrant a compensable evaluation under Diagnostic Code 8520.  

The Board acknowledges that the June 2007 VA examination 
report indicated that the veteran had hypoactive reflexes 
during a knee and ankle jerk examination, and that the 
October 2006 VA examination report also indicated that the 
veteran was absent reflexes during a knee and ankle jerk 
examination.  However, both examinations indicated that the 
veteran had normal plantar flexion reflexes and no muscle 
atrophy.  In addition, a detailed sensory examination 
conducted at the June 2007 examination revealed the veteran's 
lower extremities to be normal in terms of vibration, pain, 
light touch, and position sense.  (In light of the consistent 
complaints of the veteran and the claim being evaluated, the 
Board finds that it is highly likely that the examiner 
examined the veteran's lower extremities, and not his upper 
extremities, as is indicated in the report.)  Furthermore, a 
detailed sensory examination conducted at the October 2006 
examination also revealed the veteran's lower extremities to 
be normal in terms of vibration, pain, light touch, and 
position sense, and a detailed motor examination conducted at 
the June 2007 examination revealed the veteran to have active 
movement against some resistance with regards to hip flexion, 
hip extension, knee extension, ankle dorsiflexion, ankle 
plantar flexion, and great toe extension.  At the October 
2006 VA examination, the veteran was also shown to have 
active movement against full resistance with regards to hip 
flexion, hip extension, knee extension, ankle dorsiflexion, 
ankle plantar flexion, and great toe extension.  Therefore, 
in light of the fact that these examinations revealed normal 
sensory findings, active movement to resistance, and no 
atrophy, the Board does not find that the evidence of record 
reflects that the veteran has a neurologic abnormality that 
is beyond slight in nature.  Thus, the Board concludes that a 
separate 10 percent rating is not warranted for either lower 
extremity under the criteria of Diagnostic Code 8520 based on 
mild, incomplete paralysis of the sciatic nerve.  
 
With regard to bowel or bladder impairment, the Board notes 
that, in the report of a September 2005 VA examination, the 
veteran was noted as experiencing urinary frequency or 
urgency.  The examiner indicated, however, that the etiology 
of some of the veteran's complaints are unrelated to the 
veteran's back disability.  At the subsequent October 2006 VA 
examination, it was specifically noted that the veteran did 
not have urinary urgency, nocturia, and obstipation.  During 
the course of the June 2007 VA examination, the veteran again 
reported that he experiences urinary urgency, nocturia, and 
obstipation.  Significantly, however, this examiner also 
indicated that these, along with a variety of other symptoms, 
are not unrelated to the veteran's service-connected back 
disability.  Therefore, as the medical evidence of record 
does not contain consistent objective findings regarding 
bowel or bladder impairment due to the veteran's mechanical 
low back pain and the veteran's reports of such impairment 
have been inconsistent in recent VA examinations, the Board 
does not find that the veteran's mechanical low back pain 
warrants a separate rating under the criteria for evaluating 
bowel or bladder impairment. 

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board notes that the 
veteran has complained of fatigue, weakness, pain, and 
decreased range of motion.  See VA examination reports, 
October 2006 and June 2007.  At the October 2006 VA 
examination, it was noted that the veteran experienced no 
additional loss of range of motion on repetitive use.  
However, the June 2007 VA examination report reflects that 
the veteran does experiences additional loss of range of 
flexion and extension, due to pain, on repetitive use.  This 
examination report also reflects that the veteran does not 
experience additional loss of range of right and left lateral 
flexion or right and left lateral rotation on repetitive use.  
In addition, no objective evidence of additional limitation 
of motion due to symptoms such as weakness, incoordination, 
or fatigue, was noted.  Therefore, the Board finds that the 
degree of functional loss shown as of the June 2007 VA 
examination is already contemplated by the 40 percent rating 
assigned herein, and that additional compensation need not be 
assigned for any time period according to 38 C.F.R. §§ 4.40 
or 4.45.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board 
acknowledges that the October 2006 and June 2007 VA 
examination reports reflect that the veteran's mechanical low 
back pain has significant effects on his usual occupation, 
specifically with regards to problems with lifting and 
carrying, lack of stamina, and decreased strength.  However, 
the record does not show that the manifestations and symptoms 
of the veteran's mechanical low back pain are so severe as to 
cause marked interference with his employment.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In summary, for the reasons and bases expressed above, the 
Board has concluded that a 40 percent rating, and no higher, 
is warranted for the veteran's service-connected mechanical 
low back pain under Diagnostic Code 5237, effective June 22, 
2007.  





2.  Entitlement to an evaluation in excess of 10 percent 
disabling for Crohn's disease.

In an August 2005 rating decision, the RO granted a claim for 
service connection for Crohn's disease and assigned an 
evaluation of 10 percent, effective January 10, 2005, under 
Diagnostic Code 7323.  The veteran seeks a higher rating.

Under Diagnostic Code 7323, a 10 percent evaluation is 
warranted where the evidence shows moderate ulcerative 
colitis, with infrequent exacerbations.  A 30 percent 
evaluation is warranted where the evidence shows moderately 
severe ulcerative colitis, with frequent exacerbations.  A 60 
percent rating is warranted where the evidence shows severe 
ulcerative colitis with numerous attacks per year and 
malnutrition, with health only fair during remissions.  A 100 
percent rating is warranted where the evidence shows 
pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications as liver abscess.  

In June 2005, the veteran underwent a VA examination.  At 
this examination, the veteran reported feeling fatigued, 
lethargic, and weak.  He complained of flank or back pain and 
lower abdominal or pelvic pain.  He denied any nausea or 
vomiting.  He reported voiding 4 times per night and 
experiencing continual urine leakage.

The Board notes that the veteran underwent another VA 
examination in August 2005.  At this examination, it was 
noted that the veteran reported no nausea, vomiting, or 
constipation.  The veteran reported diarrhea of mild 
severity, 1 to 4 times daily.  He also reported weakness, 
fatigue, and sharp, daily pain of a moderate severity in the 
left upper quadrant, lasting 13 to 24 hours in duration.  The 
examiner noted there were no signs of significant weight 
loss, malnutrition, anemia or abdominal tenderness.  His 
overall general health was noted as good.

The Board notes that the claims folder also contains private 
treatment records regarding the veteran's Crohn's disease.  
In a private treatment record from St. John's Clinic, the 
veteran was noted as having probable mild Crohn's disease.  
See St. John's Clinic treatment record, February 2005.  He 
was found to have multiple ulcers in the terminal ileum 
consistent with possible Crohn's disease.  The veteran 
reported having stomach problems for many years.  He reported 
right-sided abdominal pain and intermittent bouts of 
diarrhea, although none recently.  The veteran was started on 
Pentasa, which seemed to help his symptoms somewhat, and was 
noted as tolerating this well.  A small bowel series was 
obtained and was unremarkable.  Biopsies of the ileum 
revealed nonspecific acute and chronic inflammation with some 
eosinophilia. 

In September 2006, it was noted that the veteran had a 
history of Crohn's disease, which the veteran reported was 
well-controlled and for which the veteran used mesalamine.  
See St. John's Clinic treatment record, September 2006.  In 
November 2006, it was noted that the veteran manages his 
Crohn's disease fairly well but will have occasional pain, 
especially when he does not have bowel movement for a day or 
two.  See St. John's Clinic treatment record, November 2006.  
His pain is mainly located in the left upper quadrant.  Id. 

In order for the veteran's disability to warrant an increased 
evaluation, it must meet the criteria of a 30 percent rating.  
There is no indication in the August 2005 VA examination 
report, or in any other medical evidence of record, that the 
veteran experiences symptoms equivalent to moderately severe 
ulcerative colitis, with frequent exacerbations.  As 
mentioned above, the veteran's Crohn's disease has been noted 
as being mild and well-controlled.  See St. John's Clinic 
treatment records, February 2005, September 2006, and 
November 2006.  Medication appears to help his symptoms.  See 
St. John's Clinic treatment records, February 2005.  
Therefore, as the veteran's disability does not meet the 
criteria for a 30 percent evaluation, the Board finds that 
the veteran is adequately compensated with his current 10 
percent rating.  A higher rating is not warranted.  

The Board acknowledges that, in his December 2005 NOD, the 
veteran indicated that his condition has increased in 
severity to the point that he is losing control of his 
bowels.  No objective medical evidence, however, has been 
submitted to support this contention.  In addition, the 
veteran specifically denied any urinary or bowel symptoms in 
a January 2005 private treatment record.  See St. John's 
Clinic treatment record, January 2005.  As mentioned above, 
in February 2005, he reported having intermittent bouts of 
diarrhea, although none recently.  See St. John's Clinic 
treatment record, February 2005.  Furthermore, in September 
2006, he was noted as having normoactive bowel sounds.  See 
St. John's Clinic treatment record, September 2006.  While 
the veteran is competent to describe symptomatology such as 
bowel movements, and his lay reports are entitled to some 
probative weight, the Board ultimately finds that the 
complaints noted during the course of receiving medical 
treatment, and the clinical findings reported by examiners, 
to be the most persuasive and probative evidence as to the 
severity of his disability.

In a statement submitted by the veteran in December 2006, the 
veteran indicated that he experiences daily stomach pain that 
affects his sleeping on a nightly basis.  See VA Form 9 
Appeal, December 2006.  While the Board is sympathetic to the 
veteran's health difficulties, the Board finds that these 
symptoms have already been considered with his current 10 
percent evaluation.   

The Board has reviewed the other potentially applicable 
diagnostic codes, but finds that they are inapplicable in 
this case.  In particular, The Board notes that the veteran 
indicated at the June 2005 VA examination that he voids 4 
times per night and experiences continual leakage.  Voiding 
dysfunction and urinary frequency are evaluated under 
38 C.F.R. § 4.115b.  The Board notes that it, although the 
veteran has reported such symptoms, it is unclear from the 
medical evidence whether these symptoms are, in fact, related 
to his service-connected Crohn's disease.  However, even 
assuming they are, there is no indication in the medical 
evidence of record that the veteran wears absorbent material, 
as noted at the September 2005 VA examination.  As such, the 
veteran may not be assigned a separate evaluation under the 
criteria for voiding dysfunction.  

With regards to the criteria for an evaluation under urinary 
frequency, the Board notes that the veteran's lay reports are 
very inconsistent in that he reported experiencing urinary 
frequency or urgency at the September 2005 VA examination, 
but subsequently denied experiencing any urinary frequency or 
nocturia at the October 2006 VA examination.  At the June 
2007 VA examination, the veteran once again reported nocturia 
or voiding 5 times per night but he once again also 
specifically denied urinary frequency.  In light of the 
inconsistent and contradictory reports noted during 
examination, and the absence of such complaints in the 
private treatment records pertaining to Crohn's disease, the 
Board concludes that the greater weight of the evidence is 
against granting a separate rating under the criteria for 
evaluating urinary frequency. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board 
acknowledges that the August 2005 VA examination report 
reflects that the veteran's Crohn's disease has significant 
effects on his usual occupation, specifically with regards to 
decreased concentration, weakness, fatigue, and pain.  
However, the symptoms and manifestations of the veteran's 
Crohn's disease are not shown to be so severe as to cause 
marked interference with his employment.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings is not for application.  Hart, supra.






ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for mechanical low back pain for the period of 
February 14, 2005 to June 21, 2007 is denied.

Entitlement to no more than a 40 percent rating for 
mechanical low back pain, effective June 22, 2007, is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 

Entitlement to an evaluation in excess of 10 percent 
disabling for Crohn's disease is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


